Title: To James Madison from Tench Coxe, 6 February 1788
From: Coxe, Tench
To: Madison, James


Dear Sir
Philada. Feb. 6th. 1788.
I trouble you with the last No. (3) of the freeman. In the paper N. 1. signed a Pennsylvanian I have opened a regular examination of the state of the opposition here, & shall endeavour to add a refutation of some of the objections of the minority. Consolidation I shall of course retouch, & therefore wish any thing you meet on that Subject to be enclosed. No. 44, & 45 of Publius are very valuable papers, I thank you much for them.
We are not entirely free from apprehensions about Massachussets, but we think we have solid ground to hope an happy issue. Things in the South are taking a pleasing turn yet no fair Measures should be omitted. I am very respectfully & sincerely yrs.
T. Coxe
